In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of the Family Court, Queens County (Gage, J.), dated September 23, 1993, which determined that he had permanently neglected his son, and terminated his parental rights.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s finding that the appellant’s son was a permanently neglected child was proper and supported by clear and convincing proof. The evidence established that, despite the petitioner’s diligent efforts to encourage and strengthen the parent-child relationship, the appellant failed to substantially and continuously plan for the future of his son for more than one year (see, Social Services Law § 384-b [7] [a]; Matter of Gregory B., 74 NY2d 77). Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.